Citation Nr: 1413632	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on verified active duty in the Navy from October 1972 to July 1975.  He also had additional service in the Naval Reserve, the California Army National Guard, the Army Reserve, and the Missouri Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for tinnitus and for a respiratory disorder, to include as due to asbestos exposure (listed as asbestosis).  

In September 2012, the Board remanded this appeal for further development.  

The issue of entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that he was exposed to excessive noise from boilers, engines, and other machinery as a boiler technician in the Navy.  He essentially indicates that he experienced tinnitus during his period of active duty in the Navy from October 1972 to July 1975, and that it has continued since that time.  

The Veteran served on verified active duty in the Navy from October 1972 to July 1975.  He also had additional service in the Naval Reserve, the California Army National Guard, the Army Reserve, and the Missouri Air National Guard.  The Veteran's service personnel records indicate that he served as an unrated fireman (an engineering rating) during his period of active duty in the Navy from October 1972 to July 1975.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of tinnitus.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been diagnosed with tinnitus.  

There are negative opinions of record pursuant to an October 2009 VA audiological examination report and a March 2013 statement from a VA audiologist.  

The October 2009 VA audiological examination report noted that the Veteran's claim file was reviewed.  The Veteran reported that he had bilateral tinnitus that began during his first year in the Navy in approximately 1972 or 1973.  He described the tinnitus as a high-pitched sound.  The Veteran reported that he experienced excessive noise in the Navy as boiler technician.  He stated that hearing protection was available and worn when he was around boilers, engines, and other machinery.  The Veteran indicated that, as a civilian, he worked at a shipyard for seven years, and in construction for fifteen years, both with hearing protection.  

The examiner commented that it was her opinion that it was not at least likely as not that the Veteran's tinnitus was related to his military service.  The examiner reported that there were no complaints of hearing loss or tinnitus in the Veteran's service treatment records.  The examiner stated that the Veteran filed a claim for non-ear conditions in 1976, and that he did not claim hearing loss or tinnitus at that time.  It was noted that the Veteran was also seen after service in 1976 and there was no mention of tinnitus.  

The March 2013 statement from a VA audiologist included a notation that the Veteran's claim file was reviewed.  The audiologist indicated that in October 2009, the Veteran had hearing within normal limits, bilaterally.  The audiologist reported that the Veteran separated from active duty in 1975 and that, therefore, his hearing remained within normal limits for thirty-four years post military service.  The audiologist maintained that the Veteran's service treatment records did not support acoustic trauma.  It was noted that the Veteran reported that his tinnitus began during his first year in the Navy.  The audiologist stated that there were no reports of tinnitus in the Veteran's service treatment records, as well as in his records from his reserve duty.  The examiner commented that it was her opinion that the Veteran's tinnitus was less likely than not caused by or a result of his military noise exposure.  

The examiner, pursuant to the October 2009 VA audiological examination report, did not specifically address the Veteran's reports that he had tinnitus in service and that he had tinnitus since service.  The Veteran is competent to report that he had ringing in the ears in service and ringing in the ears since service, which he has done.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, the VA audiologist, pursuant to her March 2013 statement, specifically indicated that the Veteran's service treatment records did not support acoustic trauma.  However, the Veteran's service personnel records specifically indicate that he served as an unrated fireman (an engineering rating) during his period of active duty in the Navy from October 1972 to July 1975.  The Board has conceded that the Veteran was exposed to in-service acoustic trauma.  The VA audiologist also did not address the fact that the Veteran is competent to report tinnitus during and since service.  

Therefore, the Board finds that the negative opinions provided by the VA examiner in October 2009, and the VA audiologist in March 2013, are of little, if any, probative value.  

The Veteran is competent to report in-service tinnitus, continuous tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, supra.  Moreover, the Board finds that the Veteran's reports as to having tinnitus in service and since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In light of the problems with the October 2009 VA audiological examination report, and the March 2013 statement from the VA audiologist, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for tinnitus.  

Resolving any doubt in the Veteran's favor, the Veteran has tinnitus that had its onset during his period of active duty from October 1972 to July 1975.  Service connection for tinnitus loss is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

This case was previously remanded by the Board in September 2012, partly to return the claim file to the examiner who conducted a September 2009 VA respiratory examination.  The examiner was to specifically indicate if the evidence showed that the Veteran had a current respiratory disorder.  The examiner was also to provide an opinion whether it was as likely as not (a 50 percent or greater probability) that any current respiratory disorder was the result of exposure to asbestos, or any other incident of service, during the Veteran's period of active duty from October 1972 to July 1975.  

Pursuant to the September 2012 remand, in a January 2013 report, the VA examiner who conducted the September 2009 VA respiratory examination, indicated that the Veteran's claim file was reviewed.  The examiner related a diagnosis of asbestosis with a date of diagnosis in 1972.  The examiner indicated that the Veteran's claimed respiratory disorder, to include as due to asbestos exposure, was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that with all the caveats discussed in the medical history, based on the fact that the Veteran did not currently have a clinically evident pulmonary disease, it was less likely as not that the Veteran was service-connected for asbestosis based on his military service [sic].  

The VA examiner's opinion appears to be contradictory.  The VA examiner specifically stated that the Veteran did not have a clinically evident pulmonary disease.  However, the examiner actually indicated a diagnosis of asbestosis with a date of diagnosis in 1972.  Further, the VA examiner did not specifically discuss an October 1984 report from R. Lugliani, M.D., the Chief of the Pulmonary Disease Division of St. Mary's Medical Center Hospital, that related an impression of evidence for mild bronchospastic airway disease, of the asthmatic bronchitis type, probably on the basis of the Veteran's prior exposure to smoke, dust, and fumes, and asbestos-related lung disease.  The examiner also did not address the Veteran's reports of respiratory problems during his period of active duty from October 1972 to July 1975, and since that time.  The Veteran is competent to report having respiratory problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board finds Veteran has not been afforded an adequate VA examination as to his claim for service connection for a respiratory disorder, to include as due to asbestos exposure.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for respiratory problems since June 2012.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined the Veteran, to determine the nature and likely etiology of any current respiratory disability, to include as due to asbestos exposure.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner must diagnose all current respiratory disorders.  

The examiner is to provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disorders are related to and/or had their onset during the Veteran's periods of service, to include any exposure to asbestos during service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of respiratory problems during service and since service.  

The examiner must also specifically comment on the October 1984 report from R. Lugliani, M.D., the Chief of the Pulmonary Disease Division of St. Mary's Medical Center Hospital, that related an impression of evidence for mild bronchospastic airway disease, of the asthmatic bronchitis type, probably on the basis of the Veteran's prior exposure to smoke, dust, and fumes, and asbestos-related lung disease.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


